DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalski (US 2013/0034765 A1). Hereinafter referred to as Kowalski.
Regarding claim 1, Kowalski discloses a terminal cover (“plug 12” [0021] that “is made up of two portions, namely a base 13 and an upper portion 14” [0021]), which covers a terminal of a battery pack (“A pair of sockets 23 are defined within the base 13 … is sized to have the battery positive post 9 and the battery negative post 10 of the underlying battery case 1 securely seat therein and remain snug by friction” [0022]) and is detachably mounted to the battery pack (“base 13 of plug 12 is pressed down on the battery case 1” [0022]), the terminal cover comprising:
a cover body coupled to a pack case of the battery pack (“base 13” [0022], which is “pressed down on the battery case 1” [0022]) by hook coupling (“catch 31 as a means for locking the plug 12 in place may take various forms such as a clip or tab” [0023]); and
a pair of detachment guides provided at opposite side surfaces of the cover body (“pair of levers 32” [0023] and Fig. 1 which shows that levers 32 are formed on opposite sides of the base 13 of the plug 12) to allow the hook coupling of the cover body to be released based on pressing of the detachment guides towards each other by a user (“Each lever 32 is attached to a tab (not shown), and the tab is disposed on the inside of the battery case 1 at the bottom thereof and is configured to engage a slot 33 within the battery case 1 such that when the lever 32 is pushed forward toward the battery case 1 the tab also flexes and can be removed from the slot 33” [0023]),
wherein the pair of detachment guides are provided at first and second circumferential positions, respectively (Fig. 1 – pair of levers 32 are located on the outer surface of the base 13 on opposite sides, respectively),
wherein a hook is provided at one side of a bottom portion of the cover body (“tab is disposed on the inside of the battery case 1 at the bottom thereof” [0023]) to be coupled to the pack case by hook coupling (“catch 31 can be engaged which secures the plug 12 in place while maintaining pressure at the point of connection” [0022]), the hook being located at a third circumferential position (“Each lever 32 is attached to a tab … disposed on the inside of the battery case 1 at the bottom thereof” [0023], which indicates that the location of the tabs corresponding to the pair of levers 32 are located on the inner surface of the base 13, and is of a difference radius location than the first and second circumferential positions) between the first and second circumferential positions (Fig. 2 indicates that the pair of tabs corresponding to the pair of levers 32 are located between the levers 32) and extending radially outward from the cover body (Fig. 2 – battery case 1 shows the position of slots 33 that the tabs corresponding to the pair of levers 32 in the inner surface of the base 13 engages with, which indicates that the tabs extend out of the base 13 toward the slots 33), and
wherein the hook is displaced away from a center of the cover body when the detachment guides are pressed towards each other (“Each lever 32 is attached to a tab (not shown) … configured to engage a slot 33 within the battery case 1 such that when the lever 32 is pushed forward toward the battery case 1 the tab also flexes and can be removed from the slot 33” [0023] where Fig. 2 indicates that a pushing of the levers 32 toward the battery case 1 is a pushing of the levers 32 toward each other and to a center of the plug 12 that pushes out the tabs that are attached to the levers at the bottom of the plug to disengage from the slot 33 of the battery case 1).
Regarding claim 2, Kowalski discloses all of the limitations for the terminal cover as set forth in claim 1 above, and wherein the detachment guides are spaced apart from the hook by a predetermined distance (“Each lever 32 is attached to a tab … disposed on the inside of the battery case 1 at the bottom thereof” [0023] and Fig. 2 shows that there is a predetermined distance between each lever 32 on opposite sides of the plug 12 and the bottom of the plug) and are elastically deformed by the pressing of the user to separate the hook from the pack case (“the tab also flexes and can be removed from the slot 33” [0023]).
Regarding claim 3, Kowalski discloses all of the limitations for the terminal cover as set forth in claim 1 above, and wherein the detachment guides, the hook, and the cover body are formed as a single, one piece body (“plug 12 is made up of two portions, namely a base 13 and an upper portion 14. Upper portion 14 is formed integral to the base 13 and above the base 13” [0021]).
Regarding claim 4, Kowalski discloses all of the limitations for the terminal cover as set forth in claim 2 above, and wherein the detachment guides are disposed to be spaced apart from the pack case by a predetermined distance to form a predetermined space for elastic deformation (Fig. 2 where levers 32 are spaced apart from the bottom of the plug 12, and therefore the battery 2 when installed onto the battery, due to a height in which the levers 32 are formed on the base 13 of the plug 12).
Regarding claim 5, Kowalski discloses all of the limitations for the terminal cover as set forth in claim 1 above, and wherein the cover body is made of a flexible material that is elastically deformable ([0022] where at least the base 13 of the plug 12 is described to be a “rubber mold”).
Regarding claim 6, Kowalski discloses all of the limitations for the terminal cover as set forth in claim 1 above, and further comprising:
an elastic spacer provided at an inner surface of the cover body (comprised of 6 and 7 in Fig. 6, which are referred to as “partitions” [0019], and correspond to 27 shown in Fig. 5 of the base 13 which are “hollow portions” [0025] of the base) and disposed between the inner surface of the cover body and an outer surface of the terminal when the terminal cover is mounted (Fig. 6 shows that the partitions 6 and 7 are provided at a circumference that is concentric with the circumference of the base 13 of the plug).
Regarding claim 7, Kowalski discloses a battery pack, comprising:
at least one terminal cover according to claim 1 (as set forth above);
at least one terminal covered by the terminal cover (“battery positive post 9 … battery negative post 10” [0020], and “Each socket 23 is defined underneath one of the plug pockets 19 and shaped identical to the battery positive post 9 and the battery negative post 10, respectively” [0022]);
a battery module electrically connected to the at least one terminal (“automotive battery 2” [0018]); and
a pack case configured to package the battery module (Fig. 2 shows that the battery 2 is packaged in a case).
Regarding claim 8, Kowalski discloses all of the limitations for the battery pack as set forth in claim 7 above, and wherein the pack case has a hooking portion coupled to the hook of the cover body by hook coupling (“slot 33 within the battery case 1” [0023] which is a component of the “catch 31 as a means for locking the plug 12” as the tabs on the bottom of the plug 12 engages with slot 33 to secure “plug 12 in place while maintaining pressure at the point of connection” [0022]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721